Case 3:29 REPOST SR ANEC AD BeoUREITE &@fediosAr6Ro Page 1 of 3
THE Mucbhie bac react™ FI
OF Dew AWW BAEA SCRA HP

hee esl ase alee eale eee ean oF ee a ateala alate eit aaa eee ea aad ath eet eat ae yee ea ee tease eal etaaae eee Sea aa ea ea a eae a ea tata ee ee aa ate te eae a gate eaten alcatel aaa te ade tae ease aaa eae

oceg ented etee tate ated tel eat ate ae

 

 

a coe | ne yr ss nn b <char & tion Fo Fon cab ob be Gul
= | STi Butler, heey eS ne
ee Lam. the p p. S66 hacen Th Cm 0 lasn “Lk herein Wes
en  Gilled on dune AGM 2020
oe a The. court Biles and record herein shaw the the
ae defend ent Wes deeved with a copy of te conplaat ee
oe \ ot the. plaic nhetS  dome-29-20ge, ee

owt | Nite Then. Fourtheen clays in. actted local tole. nbs BR
ee RE procedone. i” “US has passed. Since dtkndans. Sled ca. nolce sn a
Rea wdeadie fe. dismss..on fia] OW sae he
7 oe J owt The. .detendent has failed 40. ansivur, “sobmilt Gr the oe ne

| Se cond . kme.to fi le, subratt a . maton. to. clismas.. Haely.. . oe
owns | wf. abet. do loceh hu le. 7-5 or. Sree a cooyeF

. inna any yikes oie my has ha pn Oo

i sca I. adh wet. OF way. other. lacalt? heitia.c. i
i po Dedended. Or not ja khe mel feng Sdruce ond are. not
nn : fos. Orin Compe teals « Ldeclere. vada. penelhy oF 2 tbe
sn . soonsnenn Ld the. freqorig lb ie tre. ord. Greet

Socom 2 ace Bt. Goarew.. feist 23e 2020

hee
ee — 4 ck Aww.s- 2... Tots. ee hg at teste lth Coe oe

 

 

 

 

   

 

 

 
eae eRe

 

 

 

 

 

 
 

 

Case 3:20-cv-00176-RDM-CA. Document 48 — Filed 08/10/20 . Page 3 of 3

    

INMATE NAME _MA-STACY Put lek 0 SLM CITIES IL Dr oes, a
REGISTER NUMBER __ 5373-917 | aie isa 2.

ADMINISTRATIVE UNITED STATES PENITENTIARY — Ona ee a
P.O. BOX 1002 Re INMATE wr ‘ . “id evER 7 USA Prennense™

THOMSON, IL 6128 IDENTIFICATION
CONFIRMED
wept.

  

» RECEIVED
SCRANTON Clerk of CourT
AUG 10 wa William J. nlenton! E5edlérel BG & US-CoverHede

_ N- WhshingT0 0 AVE:
- Boy 146
enero (g50!

  
 

— “Deputy TLERK

Legal. pei .

PER.

ar

 

te

 

iadellfababetnjy] plitipe s[alaeaiee#| phat eloped fit >

Head
rey
it.

z
“ g
it

Pa
if
tl
gent
